
	

115 S2757 IS: National Economic Security Strategy Act of 2018
U.S. Senate
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2757
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2018
			Mr. Young (for himself, Mr. Merkley, Mr. Rubio, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require a national economic security strategy, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Economic Security Strategy Act of 2018.
 2.Sense of CongressIt is the sense of Congress that— (1)the national security of the United States depends in large part on a vibrant, growing, and secure United States economy;
 (2)the United States confronts more international economic competition and threats today than at any time in the Nation’s history;
 (3)a failure of the United States to compete economically will undermine the prosperity and security of the people of the United States;
 (4)the United States is stronger when the national security strategy integrates economic tools in the service of foreign policy objectives;
 (5)it is in the national security and economic interests of the United States— (A)to promote free, fair, and reciprocal economic relationships between the United States and foreign individuals and entities;
 (B)to promote and protect the United States innovation base, including the defense industrial base; (C)to ensure that the United States leads in research, technology, and innovation;
 (D)to counter anticompetitive economic behavior, policies, and strategies by foreign individuals and entities;
 (E)to promote environmental stewardship; and (F)to ensure workers and families in the United States have the opportunity to thrive with competitive wages and are not unfairly disadvantaged;
 (6)the Federal Government has a limited, but important, role in facilitating the ability of the United States to compete successfully in the international economic competition described in paragraph (2); and
 (7)the Federal Government should periodically produce a national economic security strategy— (A)to ensure Federal policies, statutes, regulations, procedures, data gathering, and assessment practices are optimally designed and implemented to facilitate the competitiveness, prosperity, and security of the United States; and
 (B)maximally advance economic opportunity for present and future generations of United States citizens.
				3.National economic security strategy
			(a)Strategy required
 (1)Initial strategyNot later than 180 days after the date of the enactment of this Act, the President, in coordination with the National Security Council and the National Economic Council and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a report setting forth a national economic security strategy of the United States to support the national security strategy for 2017.
 (2)Subsequent strategiesBeginning in 2021, the President, in coordination with the National Security Council and the National Economic Council and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a national economic security strategy—
 (A)in any year in which a new President is inaugurated, not later than October 1 of that year; and (B)in any other year, not later than 90 days after the transmission to Congress in that year of the national security strategy.
 (b)ElementsEach report required by subsection (a) shall set forth a national economic security strategy of the United States and shall, at a minimum, include the following:
 (1)An assessment of the global competitive position of key United States economic sectors, including strengths, weaknesses, opportunities, and threats.
 (2)An assessment of the national debt and its implications for the economic and national security of the United States.
 (3)A description and discussion of the prioritized economic security interests and objectives of the United States, including key economic sectors vital to economic security of the United States.
 (4)A description of the leading threats, challenges, and opportunities associated with the interests and objectives described in paragraph (3), including—
 (A)an assessment of the severity and likelihood of the threats, both foreign and domestic, and an explicit linking of each such threat to a national interest or objective;
 (B)an assessment of the nature of the challenges and how each challenge will evolve if left unaddressed; and
 (C)an assessment of the opportunities and associated potential benefits to United States interests or objectives.
 (5)An overview of the public and private sector tools necessary to address or minimize the leading threats and challenges described in paragraph (4) and to take advantage of the leading opportunities described in that paragraph.
 (6)An assessment of whether the United States Government or private sector possesses those tools. (7)For each such threat, challenge, or opportunity that the United States Government or private sector lack sufficient tools to address, minimize, or take advantage of, a detailed plan to develop, improve, or foster those tools.
 (8)A plan to utilize available tools to address or minimize the leading threats and challenges and to take advantage of the leading opportunities, including—
 (A)a discussion of the optimal allocation of finite resources and an identification of the risks associated with that allocation;
 (B)specific objectives, tasks, metrics, and milestones for each relevant Federal agency; (C)specific plans to eliminate obstacles for the private sector in areas supportive of the national economic security strategy and to maximize the prudent use of public-private partnerships;
 (D)specific plans to eliminate obstacles to strengthening United States energy security, sustainability, and resilience in areas supportive of the national economic security strategy, including energy diversity and sustainable management and use of energy resources;
 (E)specific plans to promote environmental stewardship and fair competition for United States workers; (F)a description of—
 (i)how the national economic security strategy supports the national security strategy; and (ii)how the national economic security strategy is integrated and coordinated with the most recent national defense strategy under section 113(g) of title 10, United States Code;
 (G)a plan to encourage the governments of countries that are allies or partners of the United States to cooperate with the execution of the national economic security strategy, where appropriate; and
 (H)a plan to encourage certain international and multilateral organizations to support the implementation of the national economic security strategy.
 (9)An identification of any additional resources or statutory authorizations necessary to implement the national economic security strategy.
 (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Finance, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives.
 (2)National security strategyThe term national security strategy means the national security strategy required by section 108 of the National Security Act of 1947 (50 U.S.C. 3043).
				
